Fourth Court of Appeals
                                San Antonio, Texas
                                     October 5, 2018

                                   No. 04-18-00473-CV

                       IN THE INTEREST OF B.W.C., A CHILD,

                     From the County Court, Jim Wells County, Texas
                            Trial Court No. 11-06-50160-CV
                      Honorable David A. Sanchez, Judge Presiding


                                      ORDER
      The appellee’s motion to dismiss appeal for want of prosecution is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court